Citation Nr: 1042251	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-35 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska denied service connection for PTSD.

In a July 2008 decision, the Board denied service connection for 
PTSD.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2009, the Court vacated that portion of the Board's July 2008 
decision that had denied service connection for PTSD and remanded 
the matter to the Board for further evidentiary development 
consistent with a March 2009 Joint Motion For Partial Remand 
(Joint Motion).  

In April 2010, the Board remanded the Veteran's appeal to the RO 
for further evidentiary development.  Following completion of the 
actions requested therein, as well as a continued denial of the 
Veteran's claim, the RO returned his appeal to the Board for 
further appellate review.  


FINDING OF FACT

The evidence is at least in approximate balance as to whether 
there is a causal relationship between the Veteran's active 
service and his diagnosed PTSD.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
as a consequence of active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).  

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal with regard to the Veteran's claim for service 
connection for PTSD, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does not 
prohibit consideration of this matter on the merits.  

II.  Pertinent Statutes and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The 
Court of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis of 
PTSD requires exposure to a traumatic event, or stressor.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others, 
and the person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 
C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, supra, at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
in order to liberalize the requirement of verification or 
corroboration of a veteran's claimed in-service stressor events 
in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. 
Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. 
§ 3.304(f)(3) relaxes the evidentiary standard for establishing 
in-service stressors in claims for PTSD.  This revision adds to 
the types of PTSD claims that VA will accept through credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity" and provided that the claimed 
stressor(s) is(are) consistent with the places, types, and 
circumstances of the Veteran's service.  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.  

III.  Factual Background and Analysis

Here, the Veteran asserts that service connection is warranted 
for PTSD because, during his service in Vietnam, he engaged in 
combat with enemy forces.  In support of this contention, and 
included in the claims folder, are his statements and service 
personnel records reflecting that on July 7, 1965 he landed on 
Red Beach in Da Nang, Vietnam, where he experienced mortar and 
rocket attacks and where his unit was engaged in operations 
against guerrilla forces.  Additional service personnel records 
indicate that, between July 31, 1965 and May 11, 1966, the 
Veteran served as Platoon Squad Leader with H&S Company, 2nd & 
3rd Battalion, 9th Marines, 3rd Marine Division (Reinforced), 
Fleet Marine Force.

The service personnel records also show that the Veteran's 
military occupation specialty was antitank assaultman and that he 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

In various statements submitted with his claim, the Veteran 
identified the primary events that he considers to be the 
precipitating causes of his PTSD.  Specifically, he has described 
being subjected to mortar attacks, witnessing a marine killed 
while guarding a pipeline, and receiving sniper fire.  

The record also contains evidence favorable to the claim in the 
form of a January 2006 VA psychiatric consultation in which the 
examiner concluded that the Veteran endorsed symptoms consistent 
with a diagnosis of PTSD.  At that time the Veteran reported that 
he had problems with flashbacks, but was not aware of any 
particular triggers.  When asked if he experienced any particular 
trauma that he relives, he stated that "anybody in Vietnam 
experienced trauma, but I don't want to talk about it."  

A subsequent May 2006 private psychological evaluation reflects a 
continuing diagnosis of PTSD.  At that time, the Veteran reported 
that while in Vietnam he was attacked with mortars and rockets 
the first night of his combat tour.  He also related that he 
killed many women and children and saw many dead people.  He was 
also involved in many missions "with no sleep and a lot of 
rain."  Therefore, the Board finds that there is competent 
medical evidence of record supporting a current diagnosis of 
PTSD.  

The remaining evidence includes VA treatment records dated from 
2005 to 2010 for unrelated medical problems and do not reflect 
any significant complaints or findings relating to the Veteran's 
PTSD.  In this regard, the Board acknowledges that, in July 2010, 
the Veteran was referred for VA examination in the following 
month, but failed to report and has not stated a reason why he 
did not appear, or request that it be re-scheduled.  

Applicable regulations provide that, individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a).  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, and 
a claimant, without good cause fails to report for such 
examination, or reexamination action in accordance with this 
section shall be taken.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655.  

In any event, the issue at hand was previously remanded in an 
April 2010 Board decision in order to attempt stressor 
verification.  This remand occurred prior to the changes to 38 
C.F.R. § 3.304(f) and thus did not contemplate the possibility of 
establishing a stressor based solely upon lay testimony regarding 
the circumstances of the Veteran's Vietnam service.  On remand, 
however, the RO determined that, under the new regulations, the 
Veteran's receipt of the Vietnam Service Medal was adequate to 
establish the occurrence of an in-service stressful event.  (See 
August 2010 supplement statement of the case).  Thus, the RO 
conceded the Veteran's in-service stressors.  

The Board agrees with the RO's conceding of the Veteran's 
in-service stressors.  As previously stated herein, the 
regulatory changes which became effective on July 13, 2010 state 
that the Veteran's lay testimony alone is sufficient to establish 
the occurrence of a claimed in-service stressor(s) if that 
stressor(s) is(are) related to the Veteran's fear of hostile 
military or terrorist activity and provided that the claimed 
stressor(s) is(are) consistent with the places, types, and 
circumstances of the Veteran's service.  The Board finds that the 
Veteran's in-service stressors are consistent with the 
circumstances of his active duty in Vietnam-as is illustrated in 
his service personnel records.  Of particular significance to the 
Board in this matter is the fact that service personnel records 
confirm the his participation in operations against guerrilla 
forces in Da Nang, Vietnam on July 7, 1965, when he first arrived 
in Vietnam.  

The Veteran's stressors are reasonably related to his fear of 
hostile military activity, and his statements are consistent with 
the information available about his period of service in Vietnam.  
Therefore, in accordance with the regulatory changes made to 38 
C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

Also as noted above, the May 2006 private treatment record 
reflects that the diagnosis of PTSD was based, at least in part, 
to the Veteran's presumed fear of mortar and rocket attacks, 
killing people, and seeing dead bodies.  Thus, medical evidence 
of record links the Veteran's diagnosed PTSD to his now-conceded 
in-service stressors.  

Resolving all reasonable doubt in his favor, there is sufficient 
evidence showing that the Veteran has a current diagnosis of PTSD 
that is associated with his now conceded in-service stressors 
pertaining to his fear of hostile military activity.  38 U.S.C.A. 
§ 5107(b).  
ORDER

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


